Name: 73/122/EEC: Commission Decision of 7 May 1973 exempting the Federal Republic of Germany and the Grand Duchy of Luxembourg from applying to certain species the Council Directive of 29 September 1970 concerning the marketing of vegetable seed (Only the German and French texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  marketing;  means of agricultural production;  plant product
 Date Published: 1973-06-02

 Avis juridique important|31973D012273/122/EEC: Commission Decision of 7 May 1973 exempting the Federal Republic of Germany and the Grand Duchy of Luxembourg from applying to certain species the Council Directive of 29 September 1970 concerning the marketing of vegetable seed (Only the German and French texts are authentic) Official Journal L 145 , 02/06/1973 P. 0041 - 0042COMMISSION DECISION of 7 May 1973 exempting the Federal Republic of Germany and the Grand Duchy of Luxembourg from applying to certain species the Council Directive of 29 September 1970 concerning the marketing of vegetable seed (Only the German and French texts are authentic) (73/122/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to the Council Directive of 29 September 1970 (1) concerning the marketing of vegetable seed, last modified by the Council Directive of 6 December 1972 (2) and particularly Article 42 thereof; Having regard to the requests made by the Federal Republic of Germany and the Grand Duchy of Luxembourg; Whereas the Directive makes it possible to grant exemption for the species concerned, and at the same time does not lay down any particular requirements; Whereas the measures provided for in this Decision are in accordance with the Opinion of the Management Committee for Agricultural, Horticultural and Forestry Seeds and Plants; HAS ADOPTED THIS DECISION: Article 1 1. The Federal Republic of Germany is exempted from applying the Council Directive of 29 September 1970 concerning the marketing of vegetable seed, with the exception of the provisions of Article 16 (1) and of Article 30 (1), to the species listed below: >PIC FILE= "T0012209"> 2. The Grand Duchy of Luxembourg is exempted from applying the Council Directive of 29 September 1970 concerning the marketing of vegetable seed, with the exception of the provisions of Article 16 (1) and of Article 30 (1), to the species listed below: >PIC FILE= "T0012210"> (1)OJ No L 225, 12.10.1970, p. 7. (2)OJ No L 287, 26.12.1972, p. 22. >PIC FILE= "T0012211"> Article 2 This Directive is addressed to the Federal Republic of Germany and to the Grand Duchy of Luxembourg. Done at Brussels, 7 May 1973. For the Commission The President FranÃ §ois-Xavier ORTOLI